United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                    February 9, 2004
                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                         Clerk


                                        No. 03-30621
                                      Summary Calendar



       JOY MUMFORD ACOSTA,

                                                           Plaintiff-Appellee,

                                             versus

       BANK OF LOUISIANA; ET AL.,

                                                           Defendants,

       BANK OF LOUISIANA,

                                                           Defendant-Appellant.


                   Appeal from the United States District Court for
                          the Eastern District of Louisiana
                             (USDC No. 01-CV-2194-J)
           _______________________________________________________


Before REAVLEY, JONES AND PRADO, Circuit Judges.

PER CURIAM:*

       The judgment is affirmed for the following reasons:



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
       1. The district court concluded that the de novo standard of review applied to this

ERISA case, even though the Deferred Compensation Agreement in issue (the plan) gave

the employer Bank of Louisiana (Bank), through its board, sole discretion to interpret the

agreement. Ordinarily, such discretion in an ERISA plan would subject the plan

administrator’s decision to abuse of discretion review. See Threadgill v. Prudential Sec.

Group, Inc., 145 F.3d 286, 292 (5th Cir. 1998). The district court, however, reasoned

that the trust law principles which give rise to the abuse of discretion standard are

inapplicable because the plan in issue is a “top hat” plan which is not subject to ERISA’s

fiduciary responsibility provisions, see 29 U.S.C. § 1101(a)(1), and therefore the de novo

standard should apply. We need not decide this issue, because we conclude that even

under the more deferential abuse of discretion standard the Bank’s denial of benefits

cannot stand. We note that the district court likewise concluded that “even if it reviewed

the plan administrator’s decision under an abuse of discretion standard, the result would

be the same.”

       2. “Eligibility for benefits under any ERISA plan is governed in the first instance

by the plain meaning of the plan language.” Threadgill, 145 F.3d at 292. The parties

stipulated that the Bank assumed all liabilities under the plan when Bank of the South

was merged into the Bank. The plan unambiguously gave Ray Acosta a right to receive

“$200,000 payable in 120 equal installments.” As explained further by the district court,

under the plain terms of the plan the Bank could not rescind this entitlement to retirement

compensation, since Acosta had more than ten years of service. The board abused its

                                              2
discretion in denying Acosta’s request for benefits. “Clearly, if an administrator interprets

an ERISA plan in a manner that directly contradicts the plain meaning of the plan

language, the administrator has abused his discretion even if there is neither evidence of

bad faith nor of a violation of any relevant regulations.” Gosselink v. Am. Tel. & Tel.,

Inc., 272 F.3d 722, 727 (5th Cir. 2001).

       3. The district court’s analysis of the remaining issues of prescription, laches and

exhaustion is entirely correct. Acosta’s claim is not barred by prescription. Our court has

repeatedly held that an ERISA cause of action does not accrue until a request for benefits

is denied. Hall v. Nat’l Gypsum Co., 105 F.3d 225, 230 (5th Cir. 1997); Hogan v. Kraft

Foods, 969 F.2d 142, 145 (5th Cir. 1992); Paris v. Profit Sharing Plan for Employees of

Howard B. Wolf, Inc., 637 F.2d 357, 361 (5th Cir. 1981).

       AFFIRMED.




                                              3